COOK, Judge
(dissenting):
In my dissent in United States v. Boles, 11 M.J. 195, 201, 202 (C.M.A.1981), I set out at length the reasons for my conviction that a letter of reprimand of the kind in issue is admissible, for sentence consideration, as a record of accused’s conduct. See para. 75d, Manual for Courts-Martial, United States, 1969 (Revised edition). I adhere to my opinion. In any event, accepting the majority’s conclusion that the letter of reprimand was inadmissible, I am not persuaded that it, or trial counsel’s allegedly improper argument, influenced the trial judge to impose a more severe sentence upon the accused than he would otherwise have imposed.
The accused was charged with desertion. A government witness testified to knowing the accused from previous service association with him and that he had had periodic “contact” with the accused during accused’s unauthorized absence. The accused had told him he was an unauthorized absentee. He had tried to persuade the accused “to go back,” but the accused insisted he “never” would. In the early morning of the day of his apprehension by civilian police as a deserter, the accused appeared at the apartment of the witness, which the witness shared with his girlfriend. The accused had a gun on his person. Informed by the witness’ girlfriend that “the authorities were looking for him,” the accused reflected that it “look[ed] like somebody has been putting the heat on me.” He declared that if he found out who was doing it, he would “kill them.” The witness took the accused to be “extremely serious,” and he and his girlfriend were “terrified.”
Considering the evidence, I am not surprised that defense counsel did not object to the admissibility of the letter of reprimand and to the allegedly improper statements by trial counsel, as he did to so many other actions by trial counsel. He had much more important matters to deal with; he dealt with them by conceding that the offense and what trial counsel said about the surrounding circumstances “all sort of fits together” to make imposition of a maximum sentence sound “good,” but urging that the “one thing that needs to be considered” was the kind of individual the accused was. As the accused had not testified, or made an unsworn statement himself, or through counsel, there was only one source to look to for intimate details of accused’s “entire life.” That source was the long response the accused made to the letter of reprimand, which was attached to, and a part of, the prosecution exhibit. Defense counsel implored the judge “to look very hard” at the response. The information in accused’s response was also referred to in the staff judge advocate’s post-trial review to the convening authority. No objection to it was lodged by defense counsel in connection with the Goode1 review.
Before the Court of Military Review, appellate defense counsel did not challenge the admissibility of the letter of reprimand, but he did dispute the propriety of trial counsel’s argument as to accused’s off-base possession of 12 pounds of marihuana, which was the subject of the letter. In a brief per curiam affirming the conviction, the Court of Military Review did not directly mention the single assignment of error, but it held “that no error materially preju*46dicial to the substantial rights of the appellant was committed.”
I agree with trial defense counsel’s assessment of the insignificance to the accused’s defense of the matters now relied upon by the majority. I also agree with the Court of Military Review’s implicit determination that if errors were committed in respect to those matters, the errors were not prejudicial to the accused.2 I would, therefore, affirm the decision of the Court of Military Review.

. United States v. Goode, 1 M.J. 3 (C.M.A.1975).


. See Article 59(a), Uniform Code of Military Justice, 10 U.S.C. § 859(a).